Exhibit 10.24
LEASE AGREEMENT
THIS LEASE (this “Lease”) is made as of February 16, 2010 by and between Genesis
Partners, LLC of Bozeman, Montana, herein referred to as “Landlord”, and Right
Now Technologies, Inc., a Montana corporation, of Bozeman, Montana, hereinafter
referred to as “Tenant”.
WITNESSETH:
     1. Leased Property. Landlord hereby leases to Tenant the office building
located on the real property in Gallatin County, Montana whose address is 110
Enterprise Blvd, Bozeman, Montana, consisting of 12,912 square feet as depicted
on the attached Exhibit A, together with (i) the nonexclusive right of ingress
and egress for Tenant and its employees, agents, invitees and contractors
between the building and the nearest public streets, and (ii) the exclusive
right to use the parking as depicted on attached Exhibit A for its employees,
agents, invitees and contractors (the “premises”). Landlord represents and
agrees that the parking lot will provide, at all times during the term of this
Lease, a parking ratio of not less than four spaces per 1000 square feet of
rentable square footage in buildings whose tenants are or will be using the
parking lot.
     2. Terms of Lease. The primary term of this Lease shall be for sixty
(60) months commencing on the 13th day of June, 2010, and ending on the 12th day
of June, 2015, both dates inclusive, unless sooner terminated as herein
provided.
     3. Option to Extend. Upon expiration of the primary term of this Lease,
Tenant is granted an option to extend the term of this Lease for one
(1) additional sixty (60) month period, upon the same terms and conditions as
are included in this Lease, subject, however, to renegotiation of the rent
provided in paragraph 4 of this Lease. The primary term and the extension terms
will be collectively referred to in this Lease as the “term.” Tenant shall
notify Landlord within not less than one hundred twenty (120) days prior to the
expiration of the primary term of this Lease or prior to the expiration of each
extension term of Tenant’s exercise of its option to extend this Lease, provided
that in the circumstances described in paragraph 13, the options to extend the
term may be exercised earlier as provided in paragraph 13, and if the option to
extend is exercised earlier as provided in paragraph 13, nevertheless, the
rental payable as provided in paragraph 4 shall be determined at the time and in
the manner provided in paragraph 4 and this paragraph 3. During the

 



--------------------------------------------------------------------------------



 



following sixty (60) day period, Tenant and Landlord shall negotiate and arrive
at an agreement or disagreement of the amount of rent to be paid during the
applicable extension term. If Landlord and Tenant agree upon the rent to be paid
during the applicable extension term, Landlord and Tenant shall at the end of
the sixty (60) day period enter into a new written lease or an amendment
agreement setting forth the amount of rental Tenant shall be required to pay
pursuant paragraph 4 for the applicable extension term and any other additional
terms to which Landlord and Tenant have agreed. If Tenant and Landlord fail to
agree upon the rent to be paid during the applicable extension term during the
sixty (60) day period of negotiations, a fair market appraisal comparison of
comparable properties will be completed by an independent party upon which the
Landlord and Tenant may use to negotiate the amount of rent to be paid during
the applicable extension term. If Tenant and Landlord fail to agree upon the
rent to be paid during the applicable extension term during the sixty (60) day
period of negotiations, either Landlord or Tenant may, by written notice to the
other party given within the ensuing thirty (30) day period, elect to invoke the
arbitration provisions of this Lease to determine the rent Tenant shall be
required to pay pursuant to paragraph 4 for the applicable extension term.
     4. Rent. Tenant shall pay as rental for the premises for the first year of
the primary term of the Lease the sum of $198,845 computed at the rate of $15.40
per square foot on 12,912 square feet of office space, payable monthly, in
advance on the first day of each month, in installments of $16,570 per month. On
each anniversary date of this Lease, beginning on June 12th, 2011, the annual
rent shall be increased by 2%. Rent shall be paid without notice or demand by
Landlord to Landlord at 895 Technology Blvd, Suite 101, Bozeman, Montana 59718
or at such other place as Landlord may direct in writing.
     5. Covenants. Tenant hereby acknowledges and agrees:
     A. Tenant is familiar with the premises. Tenant’s taking of possession of
the premises shall be conclusive evidence that the premises were in good, clean
and sanitary condition, are in all respects satisfactory and acceptable to
Tenant, and are in the condition in which Landlord represented the premises to
be.
     B. Tenant will keep the premises in a clean and sanitary condition during
the term of this Lease. Landlord shall have no obligation to make any
alterations or improvements of any kind in or about the premises other than as
set forth in this Lease. Tenant shall repair or replace promptly all

 



--------------------------------------------------------------------------------



 



damages to the premises due to acts of Tenant, its agents, employees, invitees,
or subtenants, reasonable wear and tear excepted. Tenant also shall not cause
any waste to be committed in or about the premises; Tenant will keep the
premises free and clear of any and all refuse and debris; and Tenant agrees to
observe all rules and regulations of the County of Gallatin and State of Montana
in any way relating to maintenance, use and occupancy of the premises.
     C. Tenant will not use or permit anything to be used upon the premises
which is likely to deface or damage the premises, or do anything that will
increase the rate of insurance thereof (unless Tenant first agrees to pay any
increased premiums), or permit anything to be done upon the premises or in the
areas, sidewalk or streets adjacent to the premises, which will amount to or
create a nuisance.
     D. Tenant shall make no alterations in or additions to the premises without
first obtaining Landlord’s written consent, which consent will not be
unreasonably withheld, delayed or conditioned. Tenant shall not erect or permit
to be erected upon the premises any signs without written consent of Landlord,
which consent will not be unreasonable withheld, delayed or conditioned.
     E. Tenant agrees, with respect to all alterations or improvements to the
premises or any part thereof, which Tenant undertakes with written consent of
Landlord, that Tenant shall in all instances save Landlord and the premises
forever harmless and free from all damages, loss and liability of every kind and
character which may be claimed, asserted or charged, including liability to
adjacent owners or tenants, based upon the acts or negligence of Tenant or its
agents, contractors or employees, for any negligence, or for the failure of any
of them to observe and comply with the requirements of the law, including the
regulations and the authorities in the City of Bozeman, and Tenant will preserve
and hold Landlord and the premises free and clear from all liens or encumbrances
for labor and materials furnished. Any and all alterations, additions, and
improvements made by Tenant to or upon the premises (with the exception of
furnishings, equipment, and removable trade fixtures installed by Tenant) shall,
upon installation, be deemed attached and part of the premises, provided
however, that if prior to termination of this Lease, or within fifteen (15) days
thereafter, Landlord so directs by written notice to Tenant, promptly following
said termination of this Lease, Tenant shall remove such of the said additions,
improvements, fixtures, and installations placed upon the demised premises by
Tenant as shall by

 



--------------------------------------------------------------------------------



 



designated in said notice from Landlord, and Tenant shall repair any damages
occasioned by such removal. Further, in this regard, Tenant hereby agrees that
it will, during the continuance of this Lease, keep the premises and interior of
the premises in good condition and repair, reasonable wear and tear excepted.
     F. Tenant may use and occupy the premises for the purpose of a business
office and all activities incidental thereto, including the manufacture of
software, and not otherwise. Tenant shall not use or knowingly permit any part
of the premises to by used for any unlawful purposes and shall comply with all
applicable laws and regulations of the County of Gallatin, State of Montana, and
the United States of America.
     G. Tenant agrees that Landlord shall not be liable for any damage or injury
to persons or property or for the loss of property sustained by Tenant or by any
other person or persons on the premises due to any act of negligence of Tenant.
     H. Tenant agrees that it will not assign this Lease or sublease any portion
of the premises or permit this Lease to transferred by operation of law or
otherwise without the written consent of Landlord, which consent shall not be
unreasonably withheld, delayed or conditioned; provided, however, that any
merger and reorganization of Tenant for the purpose of incorporating under
another state law shall not be deemed to be an assignment for purposes of this
paragraph and shall not require Landlord’s consent, or that any merger or change
in control of the Tenant shall not be deemed to be an assignment for the
purposes of this paragraph and shall not require Landlord’s consent. Tenant
shall remain responsible under this Lease for any portion of the premises sublet
by Tenant (even if Landlord approved the subletting), unless Landlord shall
agree otherwise. Any subtenant to whom any portion of the property is sublet
shall agree to abide by the provisions of this Lease which are applicable to the
sublet portion of the premises, before Landlord will be required to consent to
the proposed subleasing of any portion of the premises.
     I. Tenant will permit Landlord, at all reasonable times and after
reasonable notice to Tenant at Landlord’s sole risk and expense and in a manner
that causes the least practical disruption to Tenant, to enter upon the premises
(i) to inspect their condition and to make reasonable and necessary repairs for
the protection and preservation of the premises, (ii) to ascertain whether
Tenant has performed its covenants under this Lease, and (iii) to show the
premises to persons who may wish to rent the premises after the expiration of
the term of this Lease or to purchase the

 



--------------------------------------------------------------------------------



 



premises, provided that any showing of the premises to persons who may wish to
rent the premises shall be only during the last year of the term of the Lease.
     J. Tenant, upon leaving the premises, shall at its own expense, remove all
dirt, rubbish, and refuse and upon failure to do so, Landlord may immediately,
without further notice, do so at Tenant’s expense. Tenant shall immediately pay
Landlord’s expenses upon receipt of a bill for the same from Landlord.
     6. Default and Landlord’s Rights. If the premises shall be deserted or
vacated, or if a trustee or receiver of a substantial portion of Tenant’s
property is appointed, or if an order is entered against Tenant for relief under
Title 11 of the United States Code, or there shall be a default in payment of
any rent for more than five (5) days after written notice of such default from
Landlord, or there shall be a default in the performance or any other covenant,
agreement, condition, rule or regulation herein contained, or hereafter
established with Tenant’s consent, which shall continue for more than thirty
(30) days (or, if the default is not curable within thirty (30) days and if
Tenant begins to cure the default within such thirty (30) day period and
diligently pursues curing the same, then for such for additional period as shall
be reasonably necessary to cure the default) after Tenant’s receipt of written
notice of such default from Landlord, Tenant’s rights in this Lease (if Landlord
so elects, and such election is reserved) shall thereupon terminate and end
without the necessity for any further notice, and Landlord shall have the right
to re-enter and repossess the premises in the manner permitted by law and
dispossess or remove there from Tenant or other occupants thereof and their
effects without being liable to any prosecution or action therefore. Landlord
may likewise, at Landlord’s option, and in addition to any other remedies which
Landlord may have upon default, let and relet the premises in whole or in part,
altering, changing or subdividing the same as in its reasonable judgment may
accomplish the best rental results, and upon such terms and for such length of
time, whether lesser or greater than the unexpired portion of the term of this
Lease, as Landlord may reasonably see fit, and Tenant shall be liable to
Landlord for any deficiency between the remaining unpaid rental and the rental
so procured by Landlord for the period of said letting or reletting which is
during the remaining term of this Lease and shall further be liable for the
reasonable costs of reletting and alterations or changes required to enable
Landlord to let and relet the premises, the deficiency and costs not to exceed,
however, the balance of the unpaid rental due from tenant for the remaining term
of the Lease. Landlord any institute action for

 



--------------------------------------------------------------------------------



 



the whole of any such deficiency immediately upon effecting a letting or
reletting and shall not thereafter be precluded from further like action in the
event such letting or relettng shall not cover the entire unexpired portion of
the term hereof, or Landlord may monthly, or at such greater intervals as it may
see fit, require Tenant to pay said deficiency then existing, and Tenant agrees
to pay said deficiency to Landlord from time to time when called upon by
Landlord to do so. Should this Lease not be terminated, Landlord may,
notwithstanding such letting or reletting, at any time thereafter elect to
terminate it. Tenant, upon termination as herein provided, will yield quiet and
peaceful possession to Landlord, subject to any letting or reletting Landlord
has effected of the premises. If Landlord shall give the notice of termination
as herein provided, then, at the expiration of such period, this Lease shall
terminate as completely as if that were the date herein fixed for the expiration
of the term of this Lease, and Tenant shall then surrender the premises to
Landlord.
     7. No Waiver of Breach. Tenant agrees that no consent, expressed or
implied, by Landlord to any breach of Tenant’s covenants or agreements shall be
deemed a waiver of any succeeding breach.
     8. Notice. It is agreed that all notices herein required to be given shall
be effective upon mailing, postage prepaid, addressed to Landlord at 895
Technology Blvd, Suite 101 Bozeman, Montana 59718 or addressed to Tenant at 136
Enterprise Blvd, Bozeman, Montana or such other place as either may designate in
writing to the other. In addition, any notice from Landlord to Tenant relating
to this Lease or the premises shall be deemed duly served if personally
delivered to an officer of Tenant at the premises.
     9. Surrender Upon Termination. Tenant shall, upon termination of the term,
peacefully and quietly surrender the premises to Landlord in as good condition
as it was at the beginning, reasonable use and wear and damage by the elements
excepted. Tenant shall remove all of its personal property and trade fixtures
(repairing any damage to the premises such removal causes) so that Landlord can
repossess and enjoy the premises not later than noon on the day upon which the
term ends, whether upon notice or by holdover or otherwise. Landlord shall have
the right to enforce this covenant by ejectment, for damages, or for breach of
any other condition or covenant of this Lease.
     10. Peaceful Possession. Landlord covenants and agrees, at its sole
expense, that the exterior, structure, the roof and the heating, ventilating,
air conditioning, electrical, plumbing and all

 



--------------------------------------------------------------------------------



 



utility systems on or in the premises shall be maintained in good repair and
tenantable condition, excepting damage resulting from neglect or intentional
acts of Tenant, its agents, employees, contractors and invitees. So long as
Tenant pays the rent and performs the covenants and agreements herein contained,
Tenant shall peacefully and quietly hold the premises for the primary term and
any extensions thereof.
     11. Time of Essence. Time is of the essence of this Lease with respect to
the performance by Tenant and Landlord of their obligations hereunder.
     12. Attorney’s Fees. In the event any action to enforce any of the terms of
this Lease is brought, the prevailing party shall be entitled to its reasonable
attorney’s fees as provided in paragraph 25.
     13. Liability — Premises. Landlord shall not be responsible or liable
(i) for any personal injury to Tenant or any other person on the premises, or
for injury or damage to personal property or improvements of Tenant or of any
third party on the premises unless such injury or damage is caused by the
neglect or omissions of Landlord, its agents or employees; (ii) for injury or
damage caused by the neglect or omissions of Tenant or its agents, contractors,
invitees or employees; or (ii) on account of any inconvenience or annoyance or
damage caused by fire, explosion, earthquake, flood or other causes beyond the
control of Landlord. Tenant will obtain general liability insurance in an amount
of not less than $1,000,000 on which Landlord shall be named as an additional
insured. If Tenant shall sublet any portion of the premises, the subtenant shall
also furnish the general liability insurance required of Tenant or be covered
under Tenant’s policy.
     In addition, Tenant will at all times hold Landlord harmless from any claim
or damages by reason of any personal injury, property damage, or otherwise,
arising from its operation or use of the premises or any of Tenant’s equipment
used in connection therewith, provided the claim or damage is not caused by
negligence or omission of Landlord, its agents, contractors or employees.
     Landlord shall carry, at its sole expense, all risk casualty insurance,
covering the premises, in the amount equal to the full replacement cost of the
premises. The policy shall be endorsed so that it may be terminated or amended
only upon not less than thirty (30) days prior written notice to Tenant. The
policy shall contain no co-insurance clause, a deductible amount not exceeding
$5,000, and the insurance company’s consent to the waivers of subrogation set
forth in the next sentence. Landlord waives any claims it may have against
Tenant and any rights to grant subrogation rights to

 



--------------------------------------------------------------------------------



 



others for any loss, damage or claim which is covered by Landlord’s insurance.
In the event that the premises shall be rendered wholly or partially
untenantable by fire, explosion, earthquake, Act of God, or any other cause
beyond the control of Landlord (collectively, the “casualties”), Landlord
(i) shall rebuild and restore the premises as soon as reasonably practicable to
the premises’ former condition and use but only (A) to the extent of the
insurance proceeds Landlord receives, and (B) if the casualties do not occur
during the last two (2) years of the term (and for this purpose the term shall
include all extension terms Tenant notifies Landlord it will exercise on or
before thirty (30) days after the occurrence of any of the casualties), or
(ii) in circumstances not described in clause (ii) may, at its option, either
terminate this Lease by written notice given to Tenant within sixty (60) days
after the casualty or commence to repair the premises within sixty (60) days
after the casualty. If Landlord shall elect or be required to repair the
premises, the rental hereunder shall be abated in proportion to the part of the
premises that are untenantable, and no rental shall be payable hereunder for the
period that said premises shall be wholly untenantable, provided that in the
event any of the casualties is caused by carelessness, negligence or improper
conduct of Tenant, or of Tenant’s agents, employees, contractors or invitees,
the rental shall not be so abated.
     All fixtures or improvements placed on the premises by Tenant, which shall
be damaged or destroyed, shall be repaired and replaced by Tenant at its own
expense and not at the expense of Landlord.
     If any of the glass or plate glass in the premised shall be damaged or
become broken from the inside, Tenant shall replace, at Tenant’s own cost and
expense, all such glass or plate glass broken. If the glass is damaged or broken
from the outside, Landlord shall replace the same at its own cost and expense.
     14. Repairs and Maintenance. Landlord shall bear the entire expense of all
repairs, maintenance, alterations, or improvements to the basic structure
(exterior walls, roof, heating, ventilating, air conditioning, electrical,
plumbing and other systems on the premises). Landlord shall, in addition, bear
the entire expense for the repair and maintenance of the parking area, including
landscaping and keeping the parking area free of rubbish, ice and snow. Tenant
shall pay at its own expense, all repairs, maintenance, and alterations of
Tenant installed fixtures or improvements and utilities.

 



--------------------------------------------------------------------------------



 



     15. Utilities, Taxes Etc. Tenant shall pay for all telephone, water/sewer,
electricity, natural gas, fire system monitoring, security systems, and
janitorial services used in the operation of the premises. Tenant agrees to pay
for replacement of light bulbs. Landlord shall pay for all real property taxes
and assessments levied and assessed against the premises and for snow removal
and lawn maintenance.
     16. No Smoking Policy. There will be no smoking allowed anywhere in the
premises by anyone. It will be Tenant’s responsibility to convey to and enforce
this policy by its employees, agents and all other invitees.
     17. Paragraph Headings. The paragraph headings in this instrument are for
convenience only and do not limit or construe the contents or any paragraphs.
     18. Severability. It is the intent of the parties that if a part of this
Lease is invalid, all valid parts that are severable from the invalid part shall
remain in effect. If a part of this Lease is invalid in one or more of it
applications, that part remains in effect in all valid applications that are
severable from the invalid applications.
     19. Landlord’s Liability. The term “Landlord” as used herein shall mean
only the owner or owners at the time in question of the premises. In the event
of any transfer of such title or interest, Landlord herein named (and in case of
any subsequent transfers the then grantor) shall be relieved from and after the
date of such transfer of all liabilities as respects Landlord’s obligations
thereafter to be performed, provided that any funds in the hands of Landlord or
the then grantor at time of such transfer in which Tenant has an interest shall
be delivered to the grantee, who shall assume the obligations of Landlord or the
then grantor to Tenant with respect to those funds. The obligations contained in
this Lease to be performed by Landlord shall, subject to the foregoing
provisions of this paragraph 19, be binding on Landlord’s successors and
assigns.
     20. Supersedes. This Lease supersedes all prior agreements between the
parties.
     21. Exercise of Rights. The omission of Landlord or Tenant to exercise any
right provided for on the default of the other at any time shall not preclude
Landlord or Tenant from the exercise of such right at any subsequent default of
the other or be deemed a waiver thereof or the right to do so.
     22. Binding Effect. This Lease shall be binding upon and inure to the
benefit of the heirs, successors, administrators, and permitted assigns of the
parties hereto.

 



--------------------------------------------------------------------------------



 



     23. Security Deposit. At the execution of this Lease, Landlord acknowledges
Tenant has paid Landlord the sum of $10,000 as a security deposit. Landlord
shall hold and use the security deposit as security for Tenant’s performance of
its obligations under this Lease. At the termination of this Lease and if at
that time Tenant has fully complied with all of its obligations under this
Lease, Landlord shall return the security deposit, without interest (or the part
of the security deposit which Landlord has not applied to satisfy Tenant’s
obligations under this Lease), to Tenant
     24. Governing Law. This Agreement and all matters relating thereto shall be
governed by the laws of Montana..
     25. Arbitration. Any dispute under this Lease shall be decided by binding
arbitration initiated and conducted in accordance with the commercial
arbitration rules of the American Arbitration Association (“AAA”). The parties
shall decide upon the arbitrator. If the parties are unable to decide upon the
arbitrator within ten (10) days after a notice from one party to the other that
a dispute exists under this Lease, the AAA shall select the arbitrator. The
decision of the arbitrator shall be binding. All costs of arbitration shall be
borne by the party the arbitrator determines to be the non-prevailing party.
Such costs shall include the costs and reasonable attorneys’ fees of the
prevailing party.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have hereunto set their hands as of the date and
year first written above.

          GENESIS PARTNERS, LLC — Landlord
      By:                         /s/ Steve Daines   2/16/10     Steve Daines,
member — Landlord   date                     /s/ Clair Daines   2/18/2010    
Clair Daines, member — Landlord   date                    /s/ Greg Gianforte  
2/16/10     Greg Gianforte, member — Landlord  date               Right Now
Technologies, Inc. — Tenant
      By   /s/ Jeff Davison   2/19/10     Jeff Davison date     Chief Financial
Officer               

 